PER CURIAM.
Granted and remanded to the district court which is ordered to conduct an immediate evidentiary hearing on the forfeiture and to decide whether the state’s delay in filing a forfeiture proceeding or in holding a forfeiture trial violated the relator’s state or federal rights to due process of law in light of United States v. $8,850, 461 U.S. 555, 76 L.Ed.2d 143, 103 S.Ct. 2005 (1983); United States v. Banco Cafetero Panama, 797 F.2d 1154 (2d Cir.1986); see also D.B. Smith, Prosecution and Defense of Forfeiture Cases § 12.01 et seq. discussing undue delay in seeking forfeiture generally. Otherwise Denied.